DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Amendment
The amendment filed on 19 April 2022 fails to place the application in condition for allowance. 
Claims 30-36, 38-42, 44-47, 49-52, 54-56, 60-62, and 72-80 are currently pending and under examination.

Status of Rejections
All previous rejection are herein maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30-34, 38-42, 44, 49, 51, 52, 54, 55, 56, 60-62, 72, 73, 75, 77, and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al (Review in Molecular Biology vol. 74, pp. 159-174, 2000 as provided with the IDS dated 22 May 2018) in view of Fritsch, Ervin, and newly cited Wohlstadter et al (US 2004/0022677 A1), referred to as modified Cheng for brevity below.
As to claim 30, Cheng discloses an apparatus for supporting a layer separating two volumes of aqueous solution (Fig. 13) (See annotation below),, the apparatus comprising: 
	elements defining a chamber (See annotation below), the elements including a body of non-conductive material having formed therein a plurality of recesses wherein the recess is capable of being filled by flowing aqueous solution across the body wherein the chamber is above the recess (Abstract “arrays” Fig. 17 showing plural holes effectively ad Fig. 14 “array of 8”)
	an electrode contained in each recess (See annotation below); 
	a further electrode in the chamber and outside the plurality of recesses (See annotation below),
a pre-treatment coating of a hydrophobic fluid present in the plurality of recesses 

(Abstract “SAM” hydrophobic layer) 

	a volume of aqueous solution in the plurality of recesses (See annotation below),  ; and 
	a layer of amphiphilic molecules, extending across the opening of the plurality of recesses, separating the volume of aqueous solution in the plurality of recesses from an aqueous solution comprising amphiphilic molecules that covers the plurality of recesses (“lipid bilayer”).

    PNG
    media_image1.png
    574
    952
    media_image1.png
    Greyscale


	Fritsch discloses using a pretreatment of a hydrophobic fluid to the body across the recess (col. 9 lines 53-67).
	Ervin discloses methods to support bilayer formation including using a hydrophobic fluid as a coating before formation of the bilayer in order to provide additional support for the bilayer 99(col. 4 lines 17-19 and col. 7 lines 52-56).
	Cheng, Fritsch, and Ervin are of analogous art because they are of the same field of endeavor of supporting amphiphilic molecules across a recess.
	It would have been obvious to one of ordinary skill in the art at the time the invention as made to use the hydrophobic fluid coating of Ervin OR Fritsch in the apparatus of Cheng to provide additional support for the bilayer as it forms across the recess (Ervin col. 4 lines 17-19).
	Cheng, as modified by Ervin or Fritsch, fails to disclose wherin the conductive path is perpendicular to the base of the respective recess.
	Wohlstadtler discloses an electrode (Fig. 9B #958) within a recess structure (Fig. 9B #942) comprising a conductive path perpendicular to the base of the recess (Fig. 9B #962).
	Thus, it would have been obvious to one of ordinary skill in the art to pass the conductive path perpendicular the recess as taught by Wohlstadtler because it allows for suitable integegration with an assay ([0128]) and provided convenient adaptations for electrical connections to the conductive layers (Wohlstadtler [0433]).

As to claims 31 and 32, combined Cheng discloses as using a pretreatment of a SAM to the body across the recess, which would render the internal surface of the recess and the surface surrounding the recess hydrophobic (Abstract) wherein surfaces of the outermost or inner surface of the recess are hydrophobic since a coating is applied and they are made of a hydrophobic film coating. 

As to claim 33, Cheng further discloses wherein an inner part of the internal surface of the recess indie the outer part is hydrophilic (SU-8 Fig. 13).

As to claim 34, Cheng further discloses further discloses wherein the body comprises an outermost layer formed of a hydrophobic material and an inner layer formed of a hydrophilic material, the 7605446.1Application No.: 15/905,4403 Docket No.: 00366.70004US05 Reply to Office Action of August 8, 2019recess extending through the outermost layer and inner layer, said outer part of the internal surface of the recess being a surface of the outermost layer, and said inner part of the internal surface of the recess being a surface of the inner layer (via the use of the SAM on the gold layer).
As to claims 38 and 39, Cheng further discloses wherein the body comprises a substrate and at least one further layer attached to the substrate, the recess extending through the at least one further layer (Fig. 13 glass slide and SU-8 which is a photoresist are required by instant claim 39).

As to claims 40 and 75, Cheng discloses use of a silicon substrate (pg. 169 col. 2 last paragraph “gold is evaporated onto a cleaned silicon substrate”) which provides a metal-insulator-semiconductor structure as required for instant claim 75 upon combination.

As to claims 41-42, Cheng discloses wherein the conductive path extends from the electrode to a contact configured for connection to an electrical circuit (see connection to A) which extends through the body to on the opposite side of the body from the recess (as required by claim 42 across the left opposite side) which extends across a surface of the substrate under the at least one further layer (See Fig. 13).

As to claim 44, Cheng further discloses wherein the electrode has provided thereon a hydrophilic surface which repels the hydrophobic fluid whilst allowing ionic conduction from the aqueous solution to the electrode (See Fig. 5 and associate discussion region 2).

As to claim 49, Cheng further discloses a cover over the body to provide a closed chamber (See Fig. 13 PTFE flow cell).

As to claim 51, Cheng discloses wherein the internal surface of the recess has no opening capable of fluid communication (See Fig. 13).

As to claim 52, Cheng further discloses the recess has a width of at most 500 micrometers (pg, 170 col. 1 line 1 100 micrometers).

As to claims 54, 55, and 61, Cheng further discloses amphiphilic molecules desposited on an internal surface of the chamber (see Fig. 13 lipid layer).

As to claim 56 and 62, Cheng further discloses incorporating membrane proteins into the lipid bilayer and thus deposited on an internal surface of the chamber (pg. 168 section 7 among other passages).

As to claim 60, regarding the recitation of "a layer of amphiphilic molecules having an electrical resistance of at least 1 GΩ” , the prior art device is the same as that as instantly claimed, i.e. the method as claimed is performed with amphiphilic molecules in Cheng. Thus, since the device used and the method performed in Ervin are equivalent to the instantly claimed method and device used, the prior art layer is interpreted to inherently possess the claimed electrical resistance. Thus, the property is either a result of the method and device used as claimed, thus being inherent, or a result of that which is not claimed.

As to claims 72, 77, and 78, Cheng further discloses wherein the one recess is plural recesses (Abstract “arrays” Fig. 17 showing plural holes effectively ad Fig. 14 “array of 8”) thus provided plural structures for each recess and conductive path, and contacts as required by instant claim 72, 77, and 78

As to claim 73, since each device has an electrode and is disclosed as individual, i.e. each a separate MSB the electrodes are deemed to be electrically isolated from each other. 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cheng, as applied to claim 31 above, and further in view of Brown (US 5,503,803).
As to claims 35 and 36, modified Cheng fails to explicitly disclose use of a fluorine plasma.
	Brown discloses rendering surfaces hydrophobic using a fluorine plasma (col. 3 lines 11-27).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a fluorine plasma as taught by Brown to render the surfaces hydrophobic in modified Cheng because its substitution amounts allows for the use of recognized method to render the surfaces hydrophobic. See MPEP 2144.07 and 2143 B.


Claims 45-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Cheng in view of Parker et al (US WO2008/054611).
As to claims 44-47, modified Cheng fails to disclose a hydrophilic surface protective material or a conductive polymer on the electrode.
	Parker discloses an electrically conductive polymer disposed on an electrode (pg. 10 lines 14-15).
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the electrode surface of  modified Cheng to include the conductive polymer layer of Parker, The motivation for doing so would have been to protect the electrode from fouling and interfering materials (Parker pg. 8 lies 7-19).


Claims 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Cheng in view of previously cited Ogier.
As to claim 50, modified Cheng fails to explicitly disclose at least one inlet and at least one outlet, wherein the aqueous solution was introduced into the chamber through the inlet and wherein the outlet is configured to vent fluid displaced by the aqueous solution thus introduced.
	Ogier discloses using a cover with an inlet and outlet to deliver aqueous fluid to the chamber via the PTFE flow cell (See Fig. 2 PTFE flowcell and inlet and outlet at bottom).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used an inlet and outlet at taught by Ogier in the PTFE flow cell of modified Cheng in order to provide the structure introduce and remove solutions.

Claims 74, 79, and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al (Review in Molecular Biology vol. 74, pp. 159-174, 2000 as provided with the IDS dated 22 May 2018) in view of Wohlstadter et al (US 2004/0022677 A1), referred to as modified Cheng for brevity below.
As to claim 74, Cheng discloses an apparatus for supporting a layer separating two volumes of aqueous solution (Fig. 13) (See annotation below),, the apparatus comprising: 
	elements defining a chamber (See annotation below Abstract “arrays” Fig. 17 showing plural holes effectively ad Fig. 14 “array of 8”)
	a volume of aqueous solution in the plurality of recesses (See annotation below),  ; and 
an electrode contained in each recess (See annotation below); 
	a layer of amphiphilic molecules, extending across the opening of the plurality of recesses, separating the volume of aqueous solution in the plurality of recesses from an aqueous solution comprising amphiphilic molecules that covers the plurality of recesses (“lipid bilayer”)
	an electrode

    PNG
    media_image1.png
    574
    952
    media_image1.png
    Greyscale


	Cheng fails to disclose wherin the conductive path is perpendicular to the base of the respective recess.
	Wohlstadtler discloses an electrode (Fig. 9B #958) within a recess structure (Fig. 9B #942) comprising a conductive path perpendicular to the base of the recess (Fig. 9B #962).
	Thus, it would have been obvious to one of ordinary skill in the art to pass the conductive path perpendicular the recess as taught by Wohlstadtler in the apparatus of Cheng because it allows for suitable integration with an assay ([0128]) and provided convenient adaptations for electrical connections to the conductive layers (Wohlstadtler [0433]).

As to claims 79 and 80, Cheng discloses use of a silicon substrate (pg. 169 col. 2 last paragraph “gold is evaporated onto a cleaned silicon substrate”) wherein the conductive path extends from the electrode to a contact configured for connection to an electrical circuit (see connection to A) which extends through the body to on the opposite side of the body from the recess (as required by claim 42 across the left opposite side) which extends across a surface of the substrate under the at least one further layer (See Fig. 13) which is filled with a conductive material as cited in Wohlstadtler as required by instant claim 80.


Claim 76 is rejected under 35 U.S.C. 103(a) as being unpatentable over modified Cheng in view Dekker et al (US 2009/0072332 A1).
As to claim 76, modified Cheng fails to explicitly disclose a solder bump connection deposited on each conductive path for connection to an electrical circuit.
	Dekker discloses using solder bumps for further connection to electrical circuitry (Fig. 1G #156).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used solder bumps at the end of the conductive path as taught by Dekker in the apparatus of modified Cheng in order to enable connection to the electrical circuitry [0107] “an electrical interface to external device is provided by the solder bumps” Dekker).

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Wohlstadtler is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant argues that Wohlstadtler is directed to an assay system involving luminescence test measurements, where the instant application is directed towards making electrical measurement. This argument is not persuasive as the method of measurement or the like are not cited not provided any part of the reasoning of modifying with Wohlstadtler. Rather, Wohlstadtler is analogous art of electrical connections to electrodes within an array. In that respect, the Examiner maintains the field of endeavor here lies with the electrical connections to the electrodes. Applicant cites to page 51 of the instant application as to solving the problem of “parasitic capacitance” and leakage and allows for a larger number of electrodes in the array. Likewise, Wohlstadtler discloses the techniques may be used to increase the number of addressable areas in the array ([0656]) MPEP 2141.01(a) states “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem);…” (emphasis added). Thus, based on the clear analysis, the need in the field of endeavor amounts to the elements with respect to the electrical connections provided to the electrodes and how to make proper connections. 
MPEP 2141.01(a) further states “ In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. “ (emphasis added). Thus, in response to Applicant’s argument that Wohlstadtler is not reasonable pertinent to the problem of reducing parasitic capacitance, to be reasonable pertinent it is not necessary for the problem to be explicitly cited by the specification, but may be implicitly provided for as well, such as methods to be able to have more electrodes within the array as provided by both the instant specification and Wohlstadtler.
Applicant further argues that Cheng, Ervin, and Fritsch fail to disclose the conductive paths as claimed. This argument is moot because they are not relied upon as such as outlined above with respect to Wohlstadtler.
No further arguments are presented.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOUIS J RUFO/Primary Examiner, Art Unit 1795